 1                                                                                             JS-6
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                              CENTRAL DISTRICT OF CALIFORNIA
 6
 7   KRIS DE NAVA,                                 CV 19-09347 PA (JCx)
 8                 Plaintiff,                      JUDGMENT
 9          v.
10   COSTCO WHOLESALE CORP., et al.,
11                 Defendants.
12
13
14
15          Pursuant to the Court’s February 20, 2020 Order which dismissed plaintiff Kris de
16   Nava’s (“Plaintiff”) claims against defendants Costco Wholesale Corporation and Teamsters
17   Union Local 166 (“Defendants”), IT IS HEREBY ORDERED, ADJUDGED, AND
18   DECREED that:
19          1.     All claims against Defendants are dismissed with prejudice.
20          2.     It is FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff
21   take nothing and that Defendants shall have their costs of suit pursuant to Federal Rule of
22   Civil Procedure 54.
23
24   DATED: February 20, 2020                          _________________________________
                                                                  Percy Anderson
25                                                       UNITED STATES DISTRICT JUDGE
26
27
28
